Title: Virginia Delegates to Benjamin Harrison, 5 [July] 1783
From: Virginia Delegates
To: Harrison, Benjamin


Sr:
Princeton June [July] 5th 1783
Your Excellency’s favor with its enclosures reachd us at this place, where, you will have learnt from the Public Prints, Congress thought it both prudent and proper to adjourn on the 26th of June. The Causes which induced them to take that resolution your Excellency will find fully Explaind in the report of their Committe herewith enclosed. We have little doubt but that the step will meet with the General approbation of our Constituents, when it is considered what pernicious Instruments Congress might have been made in the hands of a Lawless band of Armd Desperado’s, and what fatal consequences might have ensued to the Union in General, had they remaind impotent and Passive Spectators of the most outrageous Insult to the Government, and to the Authority which is vested in them by the Federal Compact. On the part of Congress the most vigorous, and Immediate Exertions were made to preserve their Dignity and restore the Mutineers to that obedience due to Law and Government. A detachment was Immediately ordered from the Army to Suppress the Mutiny and restore order which passed by this place two days ago for Pennsylvania under the Command of Majr. Genl. Howe. we have Since heard that the Mutineers have returnd to their obedience but that most of the Ring leaders (among whom we are told were unhappily Six Commissd officers) have fled. the Names of the Officers who have fled are Sullivan and Carberry. those who remaind are Christie, Steel and two others, all of which accepted Commissions from a board of Sergeants, to compell a compliance of Govermt. with their demands at the risque of their lives.
We have laid before Congress the Several Resolutions enclosed in Yr. Excellencys letter and also the application of Mr. Cooper the Pilot, and shall in due time inform you of the Steps which Congress may take thereon. we are with the most perfect respect
Yr. Excelly’s most obedt. Serts
Theok: Bland
